 



EXHIBIT 10.5

 

This Instrument Prepared By

And After Recording Return To:

 

Israel S. Pollack, Esq.

Goldberg Kohn Ltd.

55 East Monroe Street

Suite 3300

Chicago, Illinois 60603

 

Property Address: 22160 N. Pepper Road Barrington, IL

 

PIN(S): 13-21-400-014-0000

 

REAL PROPERTY MORTGAGE

(Lake County, Illinois)

 

THIS REAL PROPERTY MORTGAGE ("Mortgage"), made as of December 14, 2017, is made
and executed by CTI INDUSTRIES CORPORATION, an Illinois corporation, having its
principal offices at 22160 N. Pepper Road Barrington, Illinois 60010
("Mortgagor"), in favor of PNC BANK, NATIONAL ASSOCIATION, a national banking
association, having an office at c/o PNC Business Credit One North Franklin
Street, Chicago, Illinois 60606, as a Lender and Agent ("Agent") for the certain
other "Lenders", such terms are defined in the Loan Agreement referred to below.

 

RECITALS

 

I.       Mortgagor, as "Borrower", certain parties as "Credit Parties," Agent
and certain "Lenders" are parties to a certain "Revolving Credit Term Loan and
Security Agreement" dated as of December 14, 2017 (said "Revolving Credit Term
Loan and Security Agreement", together with all amendments, supplements,
modifications and replacements thereof, being referred to in this Mortgage as
the "Loan Agreement"). Subject to the terms and conditions of the Loan
Agreement, Lenders have made loans to Mortgagor in an aggregate principal amount
of up to $24,000,000 (collectively, the "Loans"). The Loans consist of (a) a
revolving loan, the outstanding principal balance of which may increase or
decrease from time to time, but at no time shall the outstanding principal
balance of such revolving loan exceed $18,000,000 and (b) a term loan in the
original principal sum of $6,000,000. Certain repayment obligations of Mortgagor
with respect to the Loans are or may be evidenced by one or more promissory
notes, in the aggregate principal amount of $24,000,000 (said notes, with all
allonges, amendments, supplements, modifications and replacements thereof, being
sometimes referred to in this Mortgage as the "Notes"). The final maturity date
of the Notes is December 14, 2022. The terms and provisions of the Notes and the
Loan Agreement are hereby incorporated by reference in this Mortgage.
Capitalized terms not otherwise defined in this Mortgage shall have the meaning
ascribed to them in the Loan Agreement.

 

 

 

 

II.       Among other things, this Mortgage is given to secure revolving loans
and secures not only present indebtedness but also future advances, whether such
future advances are obligatory or are to be made at the option of Lenders, or
otherwise as are to be made within twenty (20) years of the date hereof. The
amount of indebtedness secured hereby may increase or decrease from time to
time; however the principal amount of such indebtedness shall not at one time
exceed the amount of $48,000,000 plus interest thereon, and other costs, amounts
and disbursements as provided herein and in the other Loan Documents (as defined
in the Loan Agreement).

 

GRANTING CLAUSES

 

To secure (i) the payment of the indebtedness evidenced by the Notes, (ii) the
payment and satisfaction of the Obligations (defined in the Loan Agreement) and
(iii) the payment of all amounts due under and the performance and observance of
all covenants and conditions contained in this Mortgage, the Notes, the Loan
Agreement, any and all other Loan Documents whether now existing or hereafter
created, absolute or contingent, direct or indirect, liquidated or unliquidated,
or otherwise (all indebtedness and liabilities secured hereby, subject to the
limitation hereinafter set forth, being hereinafter sometimes referred to as the
"Secured Obligations" provided that the Secured Obligations shall, in no event,
exceed $48,000,000), Mortgagor does hereby convey, mortgage, warrant, assign,
transfer, pledge and deliver to Agent the following described property subject
to the terms and conditions herein:

 

(A)       The land located in Lake County, Illinois, legally described in
attached Exhibit A (the "Land");

 

(B)       All the buildings, structures, improvements and fixtures of every kind
or nature now or hereafter situated on the Land and all machinery, appliances,
equipment, furniture and all other personal property of every kind or nature
which constitute fixtures with respect to the Land, together will all
extensions, additions, improvements, substitutions and replacements of the
foregoing ("Improvements");

 

(C)       All easements, tenements, rights-of-way, vaults, gores of land,
streets, ways, alleys, passages, sewer rights, water courses, water rights and
powers and appurtenances in any way belonging, relating or appertaining to any
of the Land or Improvements, or which hereafter shall in any way belong, relate
or be appurtenant thereto, whether now owned or hereafter acquired
("Appurtenances");

 

(D)       (i)        All judgments, insurance proceeds, awards of damages and
settlements which may result from any damage to all or any portion of the Land,
Improvements or Appurtenances or any part thereof or to any rights appurtenant
thereto;

 

(ii)       All compensation, awards, damages, claims, rights of action and
proceeds of or on account of (a) any damage or taking, pursuant to the power of
eminent domain, of the Land, Improvements or Appurtenances or any part thereof,
(b) damage to all or any portion of the Land, Improvements or Appurtenances by
reason of the taking, pursuant to the power of eminent domain, of all or any
portion of the Land, Improvements, Appurtenances or of other property, or (c)
the alteration of the grade of any street or highway on or about the Land,
Improvements, Appurtenances or any part thereof; and, except as otherwise
provided herein, Agent is hereby authorized to collect and receive said awards
and proceeds and to give proper receipts and acquittances therefor and, except
as otherwise provided herein, to apply the same toward the payment of the
indebtedness and other sums secured hereby; and

 

 -2- 

 

 

(iii)       All proceeds, products, replacements, additions, substitutions,
renewals and accessions of and to the Land, Improvements or Appurtenances;

 

(E)       All rents, issues, profits, income and other benefits now or hereafter
arising from or in respect of the Land, Improvements or Appurtenances (the
"Rents"); it being intended that this Granting Clause shall constitute an
absolute and present assignment of the Rents, subject, however, to the
conditional permission given to Mortgagor to collect and use the Rents as
provided in this Mortgage;

 

(F)       Any and all leases, licenses and other occupancy agreements now or
hereafter affecting the Land, Improvements or Appurtenances, together with all
security therefor and guaranties thereof and all monies payable thereunder, and
all books and records owned by Mortgagor which contain evidence of payments made
under the leases and all security given therefor (collectively, the "Leases"),
subject, however, to the conditional permission given in this Mortgage to
Mortgagor to collect the Rents arising under the Leases as provided in this
Mortgage;

 

(G)       Any and all after-acquired right, title or interest of Mortgagor in
and to any of the property described in the preceding Granting Clauses; and

 

(H)       The proceeds from the sale, transfer, pledge or other disposition of
any or all of the property described in the preceding Granting Clauses;

 

All of the mortgaged property described in the Granting Clauses, together with
all real and personal, tangible and intangible property pledged in, or to which
a security interest attaches pursuant to, any of the Loan Documents is sometimes
referred to collectively as the "Encumbered Property." The Rents and Leases are
pledged on a parity with the Land and Improvements and not secondarily.

 

ARTICLE ONE
COVENANTS OF MORTGAGOR

 

Mortgagor covenants and agrees with Agent as follows:

 

1.1.       Performance under Notes, Mortgage and Other Loan Documents. Mortgagor
shall perform, observe and comply with or cause to be performed, observed and
complied with in a complete and timely manner all provisions hereof, of the Loan
Agreement and of the Notes, every other Loan Document and every instrument
evidencing or securing the Secured Obligations.

 

 -3- 

 

 

1.2.       General Covenants and Representations. Mortgagor covenants,
represents and warrants that as of the date hereof and at all times thereafter
during the term hereof: (a) Mortgagor is seized of an indefeasible estate in fee
simple in that portion of the Encumbered Property which is real property, and
has good and absolute title to it and the balance of the Encumbered Property
free and clear of all liens, security interests, charges and encumbrances
whatsoever except for Permitted Encumbrances (defined in the Loan Agreement);
(b) Mortgagor has good right, full power and lawful authority to mortgage and
pledge the Encumbered Property as provided herein; (c) upon the occurrence of an
Event of Default (hereinafter defined), Agent may at all times peaceably and
quietly enter upon, hold, occupy and enjoy the Encumbered Property in accordance
with the terms hereof; and (d) Mortgagor will maintain and preserve the lien of
this Mortgage as a first and paramount lien on the Encumbered Property subject
only to the Permitted Encumbrances until the Secured Obligations have been paid
in full.

 

1.3.       Compliance with Laws and Other Restrictions. Mortgagor shall cause
the Encumbered Property to comply with all applicable restrictive covenants,
zoning and subdivision ordinances and building codes, licenses, health and
environmental laws and regulations and all other applicable laws, ordinances,
rules and regulations.

 

1.4.       Taxes and Other Charges.

 

(a)         Upon Agent's request, Mortgagor will promptly file, if it has not
theretofore filed, such petition, application or other instrument as is
necessary to cause the Land and Improvements to be taxed as a separate parcel or
parcels which include no property not a part of the Encumbered Property.

 

(b)         If any state, federal, municipal or other governmental law, order,
rule or regulation, which becomes effective subsequent to the date hereof, in
any manner changes or modifies existing laws governing the taxation of mortgages
or debts secured by mortgages, or the manner of collecting taxes, so as to
impose on Agent a tax by reason of its ownership of any or all of the Loan
Documents or measured by the principal amount of the Notes, requires or has the
practical effect of requiring Agent to pay any portion of the real estate taxes
levied in respect of the Encumbered Property to pay any tax levied in whole or
in part in substitution for real estate taxes or otherwise affects materially
and adversely the rights of Agent in respect of the Notes, this Mortgage or the
other Loan Documents, the Secured Obligations and all interest accrued thereon
shall, upon thirty (30) days' notice, become due and payable forthwith at the
option of Agent, whether or not there shall have occurred an Event of Default,
provided, however, that, if Mortgagor may, without violating or causing a
violation of such law, order, rule or regulation, pay such taxes or other sums
as are necessary to eliminate such adverse effect upon the rights of Agent and
does pay such taxes or other sums when due, Agent may not declare due the
Secured Obligations by reason of the provisions of this Section 1.4.

 

(c)         If directed by Agent in writing, Mortgagor shall, in order to secure
the performance and discharge of Mortgagor's obligations under this Section 1.4,
but not in lieu of such obligations, deposit with Agent on the first day of each
calendar month throughout the term of the Loans, deposits, in amounts set by
Agent from time to time by written notice to Mortgagor, in order to accumulate
funds sufficient to permit Agent to pay all annual ad valorem taxes, assessments
and charges of the nature described herein at least thirty (30) days prior to
the date or dates on which they shall become delinquent. The taxes, assessments
and charges shall, if Agent so elects, include, without limitation, water and
sewer rents. Mortgagor shall procure and deliver to Agent when issued all
statements or bills for such obligations. Upon demand by Agent, Mortgagor shall
deliver to Agent such additional monies as are required to satisfy any
deficiencies in the amounts necessary to enable Agent to pay such taxes,
assessments and similar charges thirty (30) days prior to the date they become
delinquent. Agent shall pay such taxes, assessments and other charges as they
become due to the extent of the funds on deposit with Agent from time to time
and provided Mortgagor has delivered to Agent the statements or bills therefor.
In making any such payments, Agent shall be entitled to rely on any bill issued
in respect of any such taxes, assessments or charges without inquiry into the
validity, propriety or amount thereof and whether delivered to Agent by
Mortgagor or otherwise obtained by Agent. Any deposits received hereunder shall
not be, nor be deemed to be, trust funds, but may be commingled with the general
funds of Agent and Agent shall have no obligation to pay interest on amounts
deposited with Agent. If any Event of Default occurs, any part or all of the
amounts then on deposit or thereafter deposited with Agent may at Agent's option
be applied to payment of the Secured Obligations in such order as Agent may
determine.

 

 -4- 

 

 

(d)         Mortgagor shall not claim, demand or be entitled to receive any
credit against the principal or interest payable under the terms of the Notes or
the Loan Agreement or on any of the Secured Obligations for any of the taxes,
assessments or similar impositions assessed against the Encumbered Property or
any part thereof or that are applicable to the Secured Obligations or to Agent's
interest in the Encumbered Property.

 

1.5.       Insurance, Casualty and Condemnation.

 

(a)         Mortgagor shall, at its sole expense, obtain for, deliver to, assign
to and maintain for the benefit of Agent, until the Secured Obligations are paid
in full, policies of hazard insurance in an amount which shall be not less than
100% of the full insurable replacement cost of the Encumbered Property (other
than the Land) insuring, on a replacement cost basis, the Encumbered Property
against loss or damage on a "special cause of loss" form, such insurable
hazards, casualties and contingencies as are included therein and otherwise as
Agent may require, including without limitation fire, windstorm, rainstorm,
vandalism, earthquake and, if all or any part of the Encumbered Property shall
at any time be located within an area identified by the government of the United
States or any agency thereof as having special flood hazards and for which flood
insurance is available, flood. Mortgagor shall pay promptly when due any
premiums on such insurance policies and on any renewals thereof. Mortgagor
shall, at its sole expense, obtain for, deliver to, assign to and maintain for
the benefit of, Agent, until the Secured Obligations are paid in full, such
other policies of insurance as may be required by the terms of the Loan
Agreement. The form of such policies and the companies issuing them shall be
acceptable to Agent. If any such policy shall contain a co-insurance clause it
shall also contain an agreed amount or stipulated value endorsement. All such
policies and renewals thereof shall be held by Agent and shall contain an
"Agent's loss payable" clause making losses payable to Agent. Losses shall not
be payable to any other party without Agent's prior written consent. In the
event of loss, Mortgagor will give immediate written notice to Agent and Agent
may make proof of loss if not made promptly by Mortgagor (for which purpose
Mortgagor hereby irrevocably appoints Agent as its attorney-in-fact). In the
event of the foreclosure of this Mortgage or any other transfer of title to the
Encumbered Property in full or partial satisfaction of the Secured Obligations,
all right, title and interest of Mortgagor in and to all insurance policies and
renewals thereof then in force shall pass to the purchaser or grantee. All such
policies shall provide that they shall not be modified, cancelled or terminated
without at least thirty (30) days' prior written notice to Agent from the
insurer.

 

 -5- 

 

 

(b)         Agent shall be entitled to all compensation, awards, damages,
claims, rights of action and proceeds of, or on account of, (i) any damage or
taking, pursuant to the power of eminent domain, of the Encumbered Property or
any part thereof, (ii) damage to the Encumbered Property by reason of the
taking, pursuant to the power of eminent domain, of other property, or (iii) the
alteration of the grade of any street or highway on or about the Encumbered
Property (any of the foregoing, a "Taking"). Agent is hereby authorized, at its
option, to commence, appear in and prosecute in its own or Mortgagor's name any
action or proceeding relating to any such compensation, awards, damages, claims,
rights of action and proceeds and to settle or compromise any claim in
connection therewith. Mortgagor hereby irrevocably appoints Agent as its
attorney-in-fact for the purposes set forth in the preceding sentence. Mortgagor
agrees to execute such further assignments of any compensation awards, damages,
claims, rights of action and proceeds as Agent may require.

 

(c)         If all or any part of the Encumbered Property shall be damaged or
destroyed by fire or other casualty or shall be damaged or taken through any
Taking, Mortgagor shall promptly and with all due diligence restore and repair
the Encumbered Property whether or not the proceeds, award or other compensation
are sufficient to pay the cost of such restoration or repair. Unless the Loan
Agreement expressly provides that such proceeds, award or other compensation
shall be used for another purpose, the entire amount of such proceeds, award or
compensation shall be applied to the Secured Obligations in such order and
manner as Agent may elect. To the extent expressly provided by the Loan
Agreement, such proceeds, award or other compensation shall be made available to
Mortgagor, on such reasonable terms and conditions as Agent may impose, for the
purpose of financing the cost of restoration or repair with any excess to be
applied to the Secured Obligations. Notwithstanding any other provision of this
Mortgage, if an Event of Default shall be existing at the time of such casualty,
taking or other event or if an Event of Default occurs thereafter, Agent shall
have the right to immediately apply all insurance proceeds, awards or
compensation to the payment of the Secured Obligations in such order and manner
as Agent may determine.

 

(d)         Intentionally Omitted.

 

(e)         Non-Impairment of Agent's Rights. Nothing contained in this Mortgage
shall be deemed to limit or otherwise affect any right or remedy of Agent under
any provision of this Mortgage or of any statute or rule of law to pay and, upon
Mortgagor's failure to pay the same, Agent may pay any amount required to be
paid by Mortgagor under Sections 1.4 and 1.5. Mortgagor shall pay to Agent on
demand the amount so paid by Agent together with interest at the rate payable
under the Loan Agreement after an "Event of Default" as such term is defined in
the Loan Agreement (the "Default Rate") and the amount so paid by Agent together
with interest, shall be added to the Secured Obligations.

 

 -6- 

 

 

1.6.       Care of the Encumbered Property.

 

(a)         Mortgagor shall preserve and maintain the Encumbered Property in
good and first class condition and repair. Mortgagor shall not, without the
prior written consent of Agent, permit, commit or suffer any waste, impairment
or deterioration of the Encumbered Property or of any part thereof.

 

(b)         Except as otherwise provided in the Loan Agreement or this Mortgage,
no new improvements shall be constructed on the Encumbered Property and no part
of the Encumbered Property shall be removed, demolished or altered in any
material manner without the prior written consent of Agent.

 

1.7.       Transfer or Encumbrance of the Encumbered Property. Except as
permitted by the Loan Agreement, Mortgagor shall not permit or suffer to occur
any sale, assignment, conveyance, transfer, mortgage, lease (other than leases
made in accordance with the provisions of this Mortgage) or encumbrance of, or
any contract for any of the foregoing on an installment basis or otherwise
pertaining to, the Encumbered Property, any part thereof, any interest therein,
or in any trust holding title to the Encumbered Property, without the prior
written consent of Agent having been obtained.

 

1.8.       Further Assurances. At any time and from time to time, upon Agent's
request, Mortgagor shall make, execute and deliver, or cause to be made,
executed and delivered, to Agent, and where appropriate shall cause to be
recorded, registered or filed, and from time to time thereafter to be
re-recorded, re-registered and refiled at such time and in such offices and
places as shall be deemed desirable by Agent, any and all such further
mortgages, security agreements, financing statements, instruments of further
assurance, certificates and other documents as Agent may consider necessary or
desirable in order to effectuate or perfect, or to continue and preserve the
obligations under, this Mortgage.

 

1.9.       Assignment of Rents. The assignment of rents, income and other
benefits contained in Section (E) of the Granting Clauses of this Mortgage shall
be fully operative without any further action on the part of either party, and,
specifically, Agent shall be entitled, at its option, upon the occurrence of an
Event of Default hereunder, to all rents, income and other benefits from the
Encumbered Property, whether or not Agent takes possession of such property.
Such assignment and grant shall continue in effect until the Secured Obligations
are paid in full, the execution of this Mortgage constituting and evidencing the
irrevocable consent of Mortgagor to the entry upon and taking possession of the
Encumbered Property by Agent pursuant to such grant, whether or not foreclosure
proceedings have been instituted. Notwithstanding the foregoing, so long as no
Event of Default has occurred or is continuing, Mortgagor shall have the right
and authority to continue to collect the rents, income and other benefits from
the Encumbered Property as they become due and payable but not more than thirty
(30) days prior to the due date thereof.

 

1.10.       After-Acquired Property. To the extent permitted by, and subject to,
applicable law, the lien of this Mortgage shall automatically attach, without
further act, to all property hereafter acquired by Mortgagor located in or on,
or attached to, or used or intended to be used in connection with, or with the
operation of, the Encumbered Property or any part thereof.

 

 -7- 

 

 

1.11.       Leases Affecting Encumbered Property. Mortgagor shall comply with
and perform in a complete and timely manner all of its obligations as landlord
under all leases affecting the Encumbered Property or any part thereof. The
assignment contained in Section (E) of the Granting Clauses shall not be deemed
to impose upon Agent any of the obligations or duties of the landlord or
Mortgagor provided in any lease.

 

1.12.       Execution of Leases. Except as permitted pursuant to the Loan
Agreement, Mortgagor shall not permit any Leases to be made of the Encumbered
Property, or to be modified, terminated extended or renewed, without the prior
written consent of Agent.

 

1.13.       Expenses. Without limitation of any obligation of Mortgagor set
forth in the Loan Agreement, Mortgagor shall pay when due and payable, and
otherwise on demand made by Agent, all appraisal fees, recording fees, taxes,
brokerage fees and commissions, abstract fees, title insurance fees, escrow
fees, attorneys' fees, court costs, documentary and expert evidence, fees of
inspecting architects and engineers, and all other costs and expenses of every
character which have been incurred or which may hereafter be incurred by Agent
in connection with this Mortgage or the administration and enforcement of any
term or provision of this Mortgage. If Mortgagor fails to pay said costs and
expenses as above provided, Agent may elect, but shall not be obligated, to pay
the costs and expenses described in this Section 1.14, and if Agent does so
elect, then Mortgagor will, upon demand by Agent, reimburse Agent for all such
expenses which have been or shall be paid or incurred by it. The amounts paid by
Agent shall be added to the Secured Obligations, shall be immediately due and
payable and shall be secured by the lien of this Mortgage and the other Loan
Documents.

 

1.14.       Indemnity. To the extent permitted by law, Mortgagor agrees to hold
harmless Agent and the Lenders against and from, and reimburse them for, all
claims, demands, liabilities, losses, damages, judgments, penalties, costs and
expenses, including without limitation attorneys' fees, which may be imposed
upon, asserted against, or incurred or paid by it by reason of or in connection
with any bodily injury or death or property damage occurring in or upon or in
the vicinity of the Encumbered Property through any cause whatsoever, or
asserted against it on account of any act performed or omitted to be performed
hereunder, or on account of any transaction arising out of or in any way
connected with the Encumbered Property, this Mortgage, the other Loan Documents,
any of the indebtedness evidenced by the Notes or any of the Secured
Obligations.

 

1.15.       Agent's Performance of Mortgagor's Obligations. If Mortgagor fails
to pay any tax, assessment, encumbrance or other imposition when due, or to
furnish insurance hereunder, or to perform any other covenant, condition or term
in this Mortgage, the Notes, the Loan Agreement or any other Loan Document,
Agent may, but shall not be obligated to, pay, obtain or perform the same. All
payments made, whether such payments are regular or accelerated payments, and
costs and expenses incurred or paid by Agent in connection therewith shall be
due and payable immediately. The amounts so incurred or paid by Agent shall be
added to the Secured Obligations and secured by the lien of this Mortgage and
the other Loan Documents. During the continuance of an Event of Default, Agent
is hereby empowered to enter and to authorize others to enter upon the
Encumbered Property or any part thereof for the purpose of performing or
observing any covenant, condition or term that Mortgagor has failed to perform
or observe, without thereby becoming liable to Mortgagor or any person in
possession holding under Mortgagor. Performance or payment by Agent of any
obligation of Mortgagor shall not relieve Mortgagor of such obligation or of the
consequences of having failed to perform or pay the same and shall not effect
the cure of any Event of Default.

 

 -8- 

 

 

1.16.       Payment of Superior Liens. To the extent that Agent or the Lenders,
after the date hereof, pay any sum due under any provision of law or instrument
or document creating any lien superior or equal in priority in whole or in part
to the lien of this Mortgage, Agent shall have and be entitled to a lien on the
premises equal in parity with that discharged, and Agent shall be subrogated to
and receive and enjoy all rights and liens possessed, held or enjoyed by, the
holder of such lien, which shall remain in existence and benefit Agent to secure
the Notes, the Loan Agreement and all obligations and liabilities secured
hereby. Agent shall be subrogated, notwithstanding their release of record, to
mortgages, trust deeds, superior titles, vendors' liens, mechanics' and
materialmen's liens, charges, encumbrances, rights and equities on the
Encumbered Property to the extent that any obligation under any thereof is paid
or discharged with proceeds of disbursements or advances under the Notes or
other indebtedness secured hereby.

 

1.17.       Use of the Encumbered Property. Mortgagor shall not suffer or permit
the Encumbered Property, or any portion thereof, to be used for any purpose
other than for the purposes for which it is currently being used and, without
limitation of the foregoing, Mortgagor shall not use or permit the use of the
Encumbered Property or any portion thereof for any unlawful purpose.

 

ARTICLE TWO

DEFAULTS

 

2.1.       Event of Default. The term "Event of Default," wherever used in this
Mortgage, shall mean any one or more of the following events:

 

(a)         The failure by Mortgagor: (i) to pay or deposit when due any deposit
for taxes and assessments due hereunder or any other sums to be paid by
Mortgagor hereunder; or (ii) to keep, perform, or observe any covenant,
condition or agreement contained in Sections 1.4, 1.5 or 1.8 hereof; or to keep,
perform or observe any other covenant, condition or agreement on the part of
Mortgagor in this Mortgage and such failure continues after written notice for
thirty (30) days or longer.

 

(b)         The occurrence of an "Event of Default" under and as defined in the
Loan Agreement or any of the other Loan Documents.

 

ARTICLE THREE

REMEDIES

 

3.1.       Acceleration of Maturity. If an Event of Default shall have occurred
and is continuing, Agent may declare the Secured Obligations to be immediately
due and payable, and upon such declaration the Secured Obligations shall
immediately become and be due and payable without further demand or notice. The
foregoing shall not be in limitation of any provision contained in any other
Loan Document, including without limitation any such provision pursuant to which
the Secured Obligations become immediately due and payable without action or
election by Agent.

 

 -9- 

 

 

3.2.       Agent's Power of Enforcement. If an Event of Default shall have
occurred and is continuing, Agent may, either with or without entry or taking
possession as provided in this Mortgage or otherwise, and without regard to
whether or not the Secured Obligations shall have been accelerated, and without
prejudice to the right of Agent thereafter to bring an action of foreclosure or
any other action for any default existing at the time such earlier action was
commenced or arising thereafter, proceed by any appropriate action or
proceeding: (a) to enforce payment of the Notes and/or any other of the Secured
Obligations or the performance of any term hereof or any of the other Loan
Documents; (b) to foreclose this Mortgage and to have sold, as an entirety or in
separate lots or parcels, the Encumbered Property; and (c) to pursue any other
remedy available to it. Agent may take action either by such proceedings or by
the exercise of its powers with respect to entry or taking possession, or both,
as Agent may determine.

 

3.3.       Agent's Right to Enter and Take Possession, Operate and Apply Income.

 

(a)         If an Event of Default shall have occurred and is continuing,
Mortgagor, upon demand of Agent, shall forthwith surrender to Agent the actual
possession of the Encumbered Property, and to the extent permitted by law, Agent
itself, or by such officers or agents as it may appoint, is hereby expressly
authorized to enter and take possession of all or any portion of the Encumbered
Property and may exclude Mortgagor and its agents and employees wholly
therefrom.

 

(b)         If Mortgagor shall for any reason fail to surrender or deliver the
Encumbered Property or any part thereof after Agent's demand, Agent may obtain a
judgment or decree conferring on Agent the right to immediate possession or
requiring Mortgagor to deliver immediate possession of all or part of the
Encumbered Property to Agent, to the entry of which judgment or decree Mortgagor
hereby specifically consents. Mortgagor shall pay to Agent, upon demand, all
costs and expenses of obtaining such judgment or decree and all such costs and
expenses shall, until paid, be secured by the lien of this Mortgage.

 

(c)         Upon every such entering upon or taking of possession, Agent, to the
extent permitted by law, may hold, store, use, operate, manage and control the
Encumbered Property and conduct the business thereof.

 

3.4.       Leases. Agent is authorized to foreclose this Mortgage subject to the
rights, if any, of any or all tenants of the Encumbered Property, even if the
rights of any such tenants are or would be subordinate to the lien of this
Mortgage. Agent may elect to foreclose the rights of some subordinate tenants
while foreclosing subject to the rights of other subordinate tenants.

 

 -10- 

 

 

3.5.       Purchase by Agent. Upon any foreclosure sale, Agent may bid for and
purchase all or any portion of the Encumbered Property and, upon compliance with
the terms of the sale, may hold, retain and possess and dispose of such property
in its own absolute right without further accountability.

 

3.6.       Application of Indebtedness Toward Purchase Price. Upon any
foreclosure sale, Agent may apply any or all of the indebtedness and other sums
due to Agent under the Notes, this Mortgage or any other Loan Document to the
price paid by Agent at the foreclosure sale.

 

3.7.       Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor hereby waives any and all rights of redemption. Mortgagor
further agrees, to the full extent permitted by law, that in case of an Event of
Default, neither Mortgagor nor anyone claiming through or under it will set up,
claim or seek to take advantage of any reinstatement, appraisement, valuation,
stay or extension laws now or hereafter in force, or take any other action which
would prevent or hinder the enforcement or foreclosure of this Mortgage or the
absolute sale of the Encumbered Property or the final and absolute putting into
possession thereof, immediately after such sale, of the purchaser thereat.
Mortgagor, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may lawfully so do, the benefit of all
such laws, and any and all right to have the assets comprising the Encumbered
Property marshalled upon any foreclosure of the lien hereof and agrees that
Agent or any court having jurisdiction to foreclose such lien may sell the
Encumbered Property in part or as an entirety. Mortgagor acknowledges that the
transaction of which this Mortgage is a part is a transaction which does not
include either agricultural real estate (as defined in Section 15-1201 of the
Illinois Mortgage Foreclosure Law (735 ILCS 5/15-1101 et seq., Illinois Revised
Statutes) (herein called the "Act") or residential real estate (as defined in
Section 15-1219 of the Act), and to the full extent permitted by law, hereby
voluntarily and knowingly waives its rights to reinstatement and redemption as
allowed under Section 15-1601 of the Act.

 

3.8.       Receiver - Agent in Possession. If an Event of Default shall have
occurred and is continuing, Agent, to the extent permitted by law and without
regard to the value of the Encumbered Property or the adequacy of the security
for the indebtedness and other sums secured hereby, shall be entitled as a
matter of right and without any additional showing or proof, at Agent's
election, to either the appointment by the court of a receiver (without the
necessity of Agent posting a bond) to enter upon and take possession of the
Encumbered Property and to collect all rents, income and other benefits thereof
and apply the same as the court may direct or to be placed by the court into
possession of the Encumbered Property as mortgagee in possession with the same
power herein granted to a receiver and with all other rights and privileges of a
mortgagee in possession under law. The right to enter and take possession of and
to manage and operate the Encumbered Property, and to collect all rents, income
and other benefits thereof, whether by a receiver or otherwise, shall be
cumulative to any other right or remedy hereunder or afforded by law and may be
exercised concurrently therewith or independently thereof. Agent shall be liable
to account only for such rents, income and other benefits actually received by
Agent. Notwithstanding the appointment of any receiver or other custodian, Agent
shall be entitled as pledgee to the possession and control of any cash, deposits
or instruments at the time held by, or payable or deliverable under the terms of
this Mortgage to Agent.

 

 -11- 

 

 

3.9.       Mortgagor to Pay the Secured Obligations in Event of Default;
Application of Monies by Agent.

 

(a)         Upon occurrence of an Event of Default and during its continuance,
Agent shall be entitled to sue for and to recover judgment against Mortgagor for
the Secured Obligations due and unpaid together with costs and expenses,
including, without limitation, the reasonable compensation, expenses and
disbursements of Agent's agents, attorneys and other representatives, either
before, after or during the pendency of any proceedings for the enforcement of
this Mortgage; and the right of Agent to recover such judgment shall not be
affected by any taking of possession or foreclosure sale hereunder, or by the
exercise of any other right, power or remedy for the enforcement of the terms of
this Mortgage, or the foreclosure of the lien hereof.

 

(b)         In case of a foreclosure sale of all or any part of the Encumbered
Property and of the application of the proceeds of sale to the payment of the
Secured Obligations, Agent shall be entitled to enforce all other rights and
remedies under the Loan Documents.

 

(c)         Mortgagor hereby agrees, to the extent permitted by law, that no
recovery of any judgment by Agent under any of the Loan Documents, and no
attachment or levy of execution upon any of the Encumbered Property or any other
property of Mortgagor, shall (except as otherwise provided by law) in any way
affect the lien of this Mortgage upon the Encumbered Property or any part
thereof or any lien, rights, powers or remedies of Agent hereunder, but such
lien, rights, powers and remedies shall continue unimpaired as before until the
Secured Obligations are paid in full.

 

(d)         Money collected or received by Agent from a foreclosure shall be
applied to the payment of the reasonable compensation, expenses and
disbursements of the agents, attorneys and other representatives of Agent, and
the balance remaining shall be applied to the payment of the Secured
Obligations, in such order and manner as Agent may elect, and any surplus, after
payment of all the Secured Obligations, shall be paid as provided under
applicable law.

 

3.10.       Protective Advances. All advances, disbursements and expenditures
made by Agent before and during a foreclosure, and before and after judgment of
foreclosure, and at any time prior to sale, and, where applicable, after sale,
and during the pendency of any related proceedings, for the following purposes,
in addition to those otherwise authorized by this Mortgage or by the Act
(collectively, "Protective Advances"), shall have the benefit of all applicable
provisions of the Act, including those provisions of the Act herein below
referred to:

 

(i)       all advances by Agent in accordance with the terms of this Mortgage
to: (A) preserve or maintain, repair, restore or rebuild the improvements upon
the mortgaged real estate; (B) preserve the lien of this Mortgage or the
priority thereof; or (C) enforce this Mortgage, as referred to in Subsection
(b)(5) of Section 5/15-1302 of the Act;

 

 -12- 

 

 

(ii)       payments by Agent of: (A) installments of principal, interest or
other obligations in accordance with the terms of any senior mortgage or other
prior lien or encumbrance; (B) installments of real estate taxes and
assessments, general and special and all other taxes and assessments of any kind
or nature whatsoever which are assessed or imposed upon the Encumbered Property
or any part thereof; (C) other obligations authorized by this Mortgage; or
(D) with court approval, any other amounts in connection with other liens,
encumbrances or interests reasonably necessary to preserve the status of title,
as referred to in Section 5/15-1505 of the Act;

 

(iii)       advances by Agent in settlement or compromise of any claims asserted
by claimants under any senior mortgages or any other prior liens;

 

(iv)       reasonable attorneys’ fees and other costs incurred: (A) in
connection with the foreclosure of this Mortgage as referred to in Sections 1504
(d)(2) and 5/15-1510 of the Act; (B) in connection with any action, suit or
proceeding brought by or against Agent for the enforcement of the Mortgage or
arising from the interest of Agent hereunder; or (C) in the preparation for the
commencement or defense of any such foreclosure or other action related to the
Mortgage or the mortgaged real estate;

 

(v)       Agent’s fees and costs, including reasonable attorneys’ fees, arising
between the entry of judgment of foreclosure and the confirmation hearing as
referred to in Subsection (b)(1) of Section 5/15-1508 of the Act;

 

(vi)       expenses deductible from proceeds of sale as referred to in
subsections (a) and (b) of Section 5/15-1512 of the Act;

 

(vii)       expenses incurred and expenditures made by Agent for any one or more
of the following: (A) premiums for casualty and liability insurance paid by
Agent whether or not Agent or a receiver is in possession, if reasonably
required, in reasonable amounts, and all renewals thereof, without regard to the
limitation to maintaining of existing insurance in effect at the time any
receiver or the Agent takes possession of the Premises imposed by Subsection
(c)(1) of Section 5/15-1704 of the Act; (B) repair or restoration of damage or
destruction in excess of available insurance proceeds or condemnation awards;
and (C) payments required or deemed by Agent to be for the benefit of the
Encumbered Property or required to be made by the owner of the mortgaged real
estate under any grant or declaration of easement, easement agreement, agreement
with any adjoining land owners or instruments creating covenants or restrictions
for the benefit of or affecting the Encumbered Property.

 

 -13- 

 

 

(b)       All Protective Advances shall be so much additional amounts or
obligations secured by the Mortgage, and shall become immediately due and
payable without notice and with interest thereon from the date of the advance
until paid at the Default Rate.

 

(c)       This Mortgage shall be a lien for all Protective Advances as to
subsequent purchasers and judgment creditors from the time this Mortgage is
recorded pursuant to Subsection (b)(5) of Section 5/15-1302 of the Act.

 

(d)       All Protective Advances shall, except to the extent, if any, that any
of the same is clearly contrary to or inconsistent with the provisions of the
Act, apply to and be included in the:

 

(i)       determination of the amount of obligations secured by this Mortgage at
any time;

 

(ii)       amount found due and owing to Agent in the judgment of foreclosure
and any subsequent supplemental judgments, orders, adjudications or findings by
the court of any additional amount becoming due after such entry of judgment, it
being agreed that in any foreclosure judgment, the court may reserve
jurisdiction for such purpose;

 

(iii)       if the right of redemption has not been waived by Mortgagor,
computation of amount required to redeem, pursuant to Subsections (d)(1) and (2)
of Section 5/15-1603 of the Act;

 

(iv)       determination of amount deductible from sale proceeds pursuant to
Section 5/15-1512 of the Act;

 

(v)       application of income in the hands of any receiver or mortgagee in
possession; and

 

(vi)       computation of any deficiency judgment pursuant to Subsections (b)(2)
and (e) of Section 5/15-1508 and Section 5/15-1511 of the Act.

 

3.11.       Business Loan. Mortgagor acknowledges and agrees that (a) the
proceeds of the Secured Obligations will be used in conformance with
subparagraph (1)(l) of Section 4 of "An Act in relation to the rate of interest
and other charges in connection with sales on credit and the lending of money,"
approved May 24, 1879, as amended (815 ILCS 205/4 (1)(l); and (b) the Loans
constitute business loans which come within the purview of said Section 4 (815
ILCS 205/4 et seq).

 

 -14- 

 

 

3.12.       Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Agent by the Notes, the Loan Agreement, this Mortgage or any other
Loan Document or any instrument evidencing or securing the Secured Obligations
is exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or under the Notes or any
other Loan Document or any instrument evidencing or securing the Secured
Obligations, or now or hereafter existing at law, in equity or by statute.

 

ARTICLE FOUR
MISCELLANEOUS PROVISIONS

 

4.1.       Heirs, Successors and Assigns Included in Parties. Whenever Mortgagor
or Agent is named or referred to herein, heirs and successors and assigns of
such person or entity shall be included, and all covenants and agreements
contained in this Mortgage shall bind the successors and assigns of Mortgagor,
including any subsequent owner of all or any part of the Encumbered Property and
inure to the benefit of the successors and assigns of Agent. Nothing herein
shall be construed to permit an assignment, transfer, conveyance, encumbrance or
other disposition otherwise prohibited by this Mortgage or any other Loan
Document.

 

4.2.       Notices. All notices, requests, reports demands or other instruments
required or contemplated to be given or furnished under this Mortgage to
Mortgagor or Agent shall be directed to Mortgagor or Agent, as the case may be,
in the manner set forth in the Loan Agreement at the following addresses:

 

If to Agent: PNC Bank, National Association   c/o PNC Business Credit One North
Franklin   Street, Chicago, Illinois 60606   Attention:      Account Manager –
CTI Industries     If to Mortgagor: CTI Industries Corporation   22160 N. Pepper
Road   Barrington, Illinois 60010   Attention:       Stephen M. Merrick

 

4.3.       Headings. The headings of the articles, sections, paragraphs and
subdivisions of this Mortgage are for convenience only, are not to be considered
a part hereof, and shall not limit, expand or otherwise affect any of the terms
hereof.

 

4.4.       Invalid Provisions. In the event that any of the covenants,
agreements, terms or provisions contained in this Mortgage shall be invalid,
illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein (or the application
of the covenant, agreement, term held to be invalid, illegal or unenforceable,
to persons or circumstances other than those in respect of which it is invalid,
illegal or unenforceable) shall be in no way affected, prejudiced or disturbed
thereby.

 

 -15- 

 

 

4.5.       Changes. Neither this Mortgage nor any term hereof may be released,
changed, waived, discharged or terminated orally, or by any action or inaction,
but only by an instrument in writing signed by the party against which
enforcement of the release, change, waiver, discharge or termination is sought.
To the extent permitted by law, any agreement hereafter made by Mortgagor and
Agent relating to this Mortgage shall be superior to the rights of the holder of
any intervening lien or encumbrance. Any holder of a lien or encumbrance junior
to the lien of this Mortgage shall take its lien subject to the right of Agent
to amend, modify or supplement this Mortgage, the Notes, the Loan Agreement or
any of the other Loan Documents, to extend the maturity of the Secured
Obligations or any portion thereof, to vary the rate of interest chargeable
under the Notes and/or the Loan Agreement and to increase the amount of the
indebtedness secured hereby, in each and every case without obtaining the
consent of the holder of such junior lien and without the lien of this Mortgage
losing its priority over the rights of any such junior lien.

 

4.6.       Governing Law. This Mortgage shall be construed, interpreted,
enforced and governed by and in accordance with the laws of the State of
Illinois.

 

4.7.       Required Notices. Mortgagor shall notify Agent promptly of the
occurrence of any of the following: (a) receipt of notice from any governmental
authority relating to the violation of any rule, regulation, law or ordinance,
the enforcement of which would materially and adversely affect the Encumbered
Property; (b) material default by any tenant in the performance of its
obligations under any lease of all or any portion of the Encumbered Property or
receipt of any notice from any such tenant claiming that a default by landlord
in the performance of its obligations under any such lease has occurred; or (c)
commencement of any judicial or administrative proceedings by or against or
otherwise adversely affecting Mortgagor or the Encumbered Property.

 

4.8.       Future Advances. This Mortgage is given to secure not only existing
indebtedness, but also future advances (whether such advances are obligatory or
are to be made at the option of Lenders, or otherwise) made by Lenders under the
Notes or the Loan Agreement, to the same extent as if such future advances were
made on the date of the execution of this Mortgage. The total amount of
indebtedness that may be so secured may decrease or increase from time to time,
but all indebtedness secured hereby shall, in no event, exceed $48,000,000.

 

4.9.       Release. Upon full payment and satisfaction of the Secured
Obligations, Agent shall issue to Mortgagor an appropriate release deed in
recordable form.

 

4.10.       Attorneys' Fees. Whenever reference is made herein to the payment or
reimbursement of attorneys' fees, such fees shall be deemed to include
reasonable compensation to staff counsel, if any, of Agent in addition to the
fees of any other attorneys engaged by Agent.

 

 -16- 

 

 

4.11.       Compliance with Mortgage Foreclosure Law. In the event that any
provision in this Mortgage shall be inconsistent with any provision of
applicable statutory provisions governing the creation, perfection or
enforcement of mortgages, such provisions shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provision of this Mortgage that can be construed in a manner
consistent with such statutory provisions. If any provision of this Mortgage
shall grant to Agent any rights or remedies upon default of Mortgagor which are
more limited than the rights that would otherwise be vested in Agent under
applicable law, Agent shall be vested with such rights to the full extent
permitted by law. Without limiting the generality of the foregoing, all expenses
incurred by Agent to the extent reimbursable under Sections 15-1510 and 15-1512
of the Act, whether incurred before or after any decree or judgment of
foreclosure, and whether enumerated in this Mortgage, shall be added to the
indebtedness secured by this Mortgage or by the judgment of foreclosure.

 

4.12.       Collateral Protection. Unless Mortgagor provides Agent with evidence
of the insurance coverage required by this Mortgage, Agent may purchase
insurance at Mortgagor's expense to protect Agent's interests in the Encumbered
Property. This insurance may, but need not, protect Mortgagor's interest. The
coverage that Agent purchases may not pay any claim that Mortgagor may make or
any claim that is made against Mortgagor in connection with the Encumbered
Property. Mortgagor may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence that Mortgagor has obtained insurance as
required by this Mortgage. If Agent purchases insurance for the Encumbered
Property, Mortgagor will be responsible for the costs of such insurance,
including interest and any other charges that may be imposed in connection with
the placement of such insurance, until the effective date of the cancellation or
expiration of such insurance. Without limitation of any other provision of this
Mortgage, the cost of such insurance shall be added to the indebtedness secured
hereby. The cost of the insurance may be more than the cost of insurance
Mortgagor may be able to obtain on its own.

 

4.13.       Loan Agreement. The Loans are governed by terms and provisions set
forth in the Loan Agreement and in the event of any conflict between the terms
of this Mortgage and the terms of the Loan Agreement, the terms of the Loan
Agreement shall control.

 

[The balance of this page is intentionally blank; signature page follows.]

 

 -17- 

 

 

IN WITNESS WHEREOF, Mortgagor has caused this instrument to be executed by its
duly authorized officers as of the day and year first above written.

 

  CTI INDUSTRIES CORPORATION.,   an Illinois corporation         By: /s/ Stephen
M. Merrick   Print Name: Stephen M. Merrick   Title: CEO

 

Signature Page to Real Property Mortgage Lake County, Illinois

 

 

 

 

ACKNOWLEDGMENT

 



STATE  OF  ___________ )     ) SS   COUNTY  OF  _________ )  

 

I, _____________________________, a Notary Public in and for and residing in
said County and State, DO HEREBY CERTIFY THAT
________________________________________ the ______________________ of CTI
Industries Corporation, an Illinois corporation, personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
____________ and appeared before me this day in person and acknowledged that _he
signed and delivered said instrument as h___ own free and voluntary act and as
the free and voluntary act of said corporation.

 

GIVEN under my hand and notarial seal this ____ day of _________, 2017.

 

  _______________________________   Notary Public

 

My Commission Expires:       ____________________________  

 

Acknowledgement Page to Real Property Mortgage Lake County, Illinois

 

 

 

 

EXHIBIT A

 

Legal Description

 

THAT PART OF THE SOUTH 1/2 OF SECTION 21, TOWNSHIP 43 NORTH, RANGE 9, EAST OF
THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT IN THE EAST LINE OF THE WEST 1/2 OF THE SOUTH EAST 1/4 OF
SAID SECTION 21, 691.81 FEET NORTH OF THE SOUTHEAST CORNER THEREOF; THENCE WEST
PARALLEL WITH THE SOUTH LINE OF SAID SOUTH EAST 1/4 746.66 FEET; THENCE NORTH
PARALLEL WITH THE EAST LINE OF THE SAID WEST 1/2 OF THE SOUTH EAST 1/4 291.81
FEET; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SOUTH EAST 1/4 746.66
FEET TO THE EAST LINE OF THE WEST 1/2 OF THE SOUTH EAST 1/4; THENCE SOUTH 291.81
FEET TO THE POINT OF BEGINNING, IN LAKE COUNTY, ILLINOIS.

 

APN: 13-21-400-014-0000

 

 

